DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al (US Patent 5,687,567), herein referred to as Hansson, in view of Lefavour (US Publication 2007/0214861) and further in view of Frenken (WO2016/112153), Nghiem et al (US Patent 6,164,106), herein referred to as Nghiem, and Gromes (US Publication 2014/0333525). discloses an independent, portable hydraulic unit for powering a hydraulic tool (col. 1, lines 11-15), comprising: 
	-    an electro-hydraulic pump (motor 18, hydraulic pump 19) adapted to carry out a pressure increase of a hydraulic liquid (col. 2, lines 34-39),
	-    a working head (tool, C) positionable spaced from the pump (at distal end of hydraulic hose 5) and having two jaws (moving crimping jaw 64 and stationary anvil 65), wherein the crimping jaw is movable relative to the anvil 65 in response to the increase of the hydraulic liquid pressure, between an open position and a closed position for carrying out a pressing operation (col. 5, lines 15-16), 
	-    a pressure flexible tube (hydraulic hose 5) located between the pump (19) and the working head (tool, C) so as to communicate the pressure of the hydraulic liquid from the pump to the working head (col. 2, lines 27-32; see also fig. 1), wherein the pressure flexible tube flexibly connects the working head to the pump (Hansson states, “the tool (C) which is connected freely movable by the hydraulic house 5 to a hydraulic power unit,” col. 4, lines 5-7), and wherein the system is configured such that flexibility of the pressure flexible tube provides for flexible and variable directional orientation and positioned of the workpiece head relative to the pump (Hansson states, “a hydraulic tool which is connected to the power unit by means of a hose and handled and manipulated by an operator,” col. 1, lines 13-15, wherein, the user can handle and manipulate the tool relative to the power unit including the hydraulic pump), and 	-    actuation means (operating switch CB located on tool C) wherein the pump (19) has an electronic control circuit (microprocessor 70; col. 4, lines 8-10), wherein the device further includes a light indicator (CL) and an acoustic indicator (CS) on the  in response to the increase of the hydraulic liquid pressure, between an open position and a closed position for carrying out the cutting.	However, Lefavour (US Publication 2007/0214861) teaches in the art of hydraulic tools for hydraulic systems to be used to actuate crimping or cutting tools, wherein the tools are commonly configured with one movable jaw pressed toward a stationary jaw, as shown in figs. 2 and 3, or alternatively, configured with two jaws movable in response to the increase of the hydraulic liquid pressure, where in the two jaws between an open position (position A shown in fig. 1) and a closed position (position B shown in fig. 1) for carrying out a cutting operation.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Hansson with the teaching of Lefavour such that the crimping tool with one movable jaw is replaced with cutting device with two jaws movable relative to one another since both are well known alternatives for performing work on electric cables, wherein different tools give the user the option for how best to perform work on a given cable.	● The modified device of Hansson substantially disclosed above fails to disclose a cutting detector connected to the working head and configured to detect a completion condition, wherein the device has confirmation communication means adapted to provide a cutting completion information from the cutting detector to the user in proximity of the controller comprising a contactless cutting confirmation , wherein the cutting completion confirmation signal, or a corresponding command signal is automatically transmitted, in response to the receipt of the cutting completion confirmation signal to the electronic control circuit of the pump to end a working cycle of the pump.	However, Frenken teaches it is known in the art of safely operating hydraulic cutting tools for cutting buried electrical cables (fig. 1; paragraph 003, lines 1-2) connected to a remote pump (Frenken states, “an electrically actuated hydraulic pump is activated in the control device 7 for conveying hydraulic oil from a hydraulic reservoir into a piston chamber, which is provided in the cutting device 2,” paragraph 0102) via a flexible hydraulic tube (“a dielectric hydraulic hose [8],” paragraph 0102, lines 2-3) to provide a cutting detector (passive sensor 32 and active sensor 33) connected to the working head (2) and configured to detect a completion condition (paragraph 0134), including confirmation communication means (evaluation and transmission controller 29) adapted to provide completion information from the cutting detector to a user in proximity of the controller (the evaluation and transmission controller 29 can transfer the signal to a receiving controller 31 [positioned on the controller device 7], see fig. 1, via radio (paragraph 0132, lines 1-2), wherein the confirmation communication means comprises a contactless cutting confirmation signaling means (“the evaluation and transmission controller 29 can transfer the signal to a receiving controller 31 [positioned on the pump], via radio,” paragraph 0132), wherein the cutting confirmation a transceiver, a processor, software, memory, digital logic, for carrying out its functions,” paragraph 0127, lines 1-3, wherein paragraph 0210 specifically states “the evaluation and transmission controller 29 includes a transmitter”) connected to the cutting detector and mounted to the working head (fig. 2), as well as a cutting confirmation intermediate receiver (receiving controller 31) housed on the pump (fig. 2), wherein a first wireless connection of said contactless confirmation signaling means includes the cutting confirmation transmitter and the cutting confirmation intermediate receiver (the wireless radio connection between the cutting head and the pump provided by the evaluation and transmission controller 29 and the receiving controller 31), wherein the confirmation communication means comprises optical and acoustic signaling means (paragraph 0052, lines 1-4) which are activated in response to receipt of a cutting completion confirmation signals so as to alert the user (“[i]n the event of registering the passive sensor on the cutting blade side, the action sensor generates an end position signal, which represents the finalization of the severance process. The generated signal can be represented as optical and acoustic signal[s],” paragraph 052, lines 1-4)… “which conveys to the user that the cutting process has ended,” paragraph 0138, lines 1-3), wherein the optical and acoustic signaling means comprises a light indicator (“an optical signal, for example a generated light signal,” paragraph 009, lines 1-2) and an acoustic indicator (‘acoustic signal,’ paragraph 052), wherein in response to the receipt of the cutting completion confirmation sign, the working cycle of the pump can be terminated (Frenken states, “in combination with the triggering of the optical and acoustic signal, an  Frenken states the use of radio signals for transferring signals is alternative to using a ‘data line” for transferring information (paragraph 0132).	Additionally, Nghiem (US Patent 6,164,106) teaches it is known in the art of hydraulic pressing tools with two movable jaws (col. 4, lines 21-22) to provide a cutting detector (37, shown in at least figs. 5 and 7) connected to the working head and configured to detect a completion condition (col. 3, lines 9-12), wherein the device has confirmation communication means adapted to provide completion information from the cutting detector to the user (col. 2, lines 48-49), wherein the confirmation communication means comprises a contactless cutting confirmation signaling means that exceeds the safety distance (the signals are perceptible from a distance (col. 2, lines 49-62), wherein the confirmation communication means comprises optical  and acoustic signals means which are activated in response to receipt of a cutting 	● The modified device of Hansson substantially disclosed above fails to include a hand-held remote controller for driving and controlling the pump from a distance, actuation communication means adapted to provide pump actuation signals from the remote controller to the pump, wherein the remote controller is physically separate from the cutting tool formed by the pump, the pressure flexible tube, and the working head, so as to allow a positioning of the remote controller at a safety distance from the cutting tool, and wherein the actuation communication means comprise an actuation wireless connection exceeding the safety distance.	However, Gromes (US Publication 2014/0333525) teaches it is known in the art of remotely operated cutting tools to provide a hand-held remote controller (4) for driving and controlling the pump (pump unit 5) from a safe operating distance (actuation receiving means on device, paragraph 0022, lines 11-17), actuation communication means (wireless modules 15 and 23) adapted to provide pump actuation signals from the remote controller to the pump (paragraph 0024, lines 11-14 and 23-27), wherein the pump has an electronic control circuit (i.e. wireless module 15 including all of the . 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Hansson substantially disclosed above with the teaching of Gromes such that the system is provided with a remote controller 
	Regarding Claim 4, the modified device of Hansson substantially disclosed above includes the confirmation communication means comprises a cutting confirmation 
	Regarding Claim 15, the modified device of Hansson substantially disclosed above includes the cutting detector (Nghiem, 37) is connected to the working head (Nghiem, figs 5 and 7) and wherein the completion condition includes the arrival of one or both cutting jaws in the closed position (Nghiem, fig. 7).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson (US Patent 5,687,567), Lefavour (US Publication 2007/0214861), Frenken (WO2016/112153), Nghiem (US Patent 6,164,106) and Gromes (US Publication 2014/0333525) in further view of Chiasson et al (US Publication 2015/0283693), herein referred to as Chiasson. 	Regarding Claim 2, the modified device of Hansson substantially disclosed above fails to specifically disclose the pressure flexible tube and the hydraulic liquid are electrically insulating and the working head is electrically isolated from the pump (the extension  is also non-conductive.	However, Frenken teaches the pressure flexible tube is dielectric (paragraph 0102). The term “dielectric” refers to a material with an electrically insulating properties.	Additionally, Chiasson teaches it is old and well known in the art of hydraulically acutated tools to provide the pressure flexible tube (i.e. fluid conduit) and the hydraulic liquid (i.e. second fluid) are electrically insulating (Chiasson, paragraph 0040, lines 1-4) and the working head is electrically isolated from the pump (the extension 106 is also non-conductive; in other words, all structure between the working head and the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson (US Patent 5,687,567), Lefavour (US Publication 2007/0214861), Frenken (WO2016/112153), Nghiem (US Patent 6,164,106) and Gromes (US Publication 2014/0333525) in further view of in view of Ehlers et al (US Publication 2007/0043478), herein referred to as Ehlers. 	Regarding Claim 7, the modified device of Hansson substantially disclosed above fails to include the cutting confirmation communication means comprise further comprises a cutting confirmation intermediate transmitter connected with the cutting confirmation intermediate receiver at the pump, as well as a further cutting confirmation intermediate receiver mounted to or housed on an intermediate receiving station physically separate from the cutting tool and from the remote controller and freely positionable in an intermediate position therebetween or an independent position therefrom, wherein the cutting confirmation intermediate transmitter and the further cutting confirmation intermediate receiver together realize a second wireless connection.
However, Ehlers teaches it is old and well known in the art of remotely controlled equipment to provide an intermediate receiving station (gateway, 1.10D) for transmitting and receiving data between working equipment (1.30A, 1.30B, 1.30C, 1.30D) and a remote controlling station (1.22), wherein the intermediate receiving station is physically separate from the working equipment (paragraph 0071, lines 7-10) and from the remote controlling station (paragraph 0072) and freely positionable between the two communicating entities (fig. 1B).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Hansson substantially disclosed above with the teaching of Ehlers in order to enable the user to receive and transmit data about the status of the device (Ehlers, paragraph 0015), particularly with regards to the control, activate and receive confirmation of a completion condition, from a great distance.
As best understood, Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson (US Patent 5,687,567), Lefavour (US Publication 2007/0214861), Frenken (WO2016/112153), Nghiem (US Patent 6,164,106), Gromes (US Publication 2014/0333525) and Ehler (US Publication 2007/0043478) in view of Berry et al (US Patent 8,676,390), herein referred to as Berry.	Regarding Claim 14, the modified device of Hansson substantially disclosed above, as set forth in the rejection of Claim 7, includes a station actuation transmitter connected to and housed on the remote controller, as well as a station actuation receiver connected to and preferably mounted or housed in the intermediate receiving station, wherein, as modified by Gromes in the rejection for Claim 1, all .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson (US Patent 5,687,567), Lefavour (US Publication 2007/0214861), Frenken (WO2016/112153), Nghiem (US Patent 6,164,106) and Gromes (US Publication 2014/0333525) in view of May et al (US Publication 2004/0182587), herein referred to as May.
Regarding Clam 16, the modified device of Hansson substantially disclosed above includes a power supply for the evaluation and transmission controller 29 of Frenken, wherein the evaluation controller 29 is provided with a battery to operate the cutting controller (Frenken, paragraph 0130).	The modified device of Hansson substantially disclosed above fails to disclose the cutting detector comprises a movable member which is moved at the achievement of the closed position of the jaws and a part of the movement energy of the movable member is used to power and actuate the cutting confirmation transmitter.	However, May teaches it is old and well known in the art of power tools to provide detectors that monitor operational parameters (i.e. torque data), wherein the detector comprises a movable member (22, 24) which is moved during tool operation to generate a current (paragraph 0029).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Hansson substantially disclosed above with the teaching of May in order to mitigate the need to replace batteries as often thereby reducing maintenance requirements for the device. One having an ordinary skill in the art could utilize the movement energy of the movable member taught by May to charge the battery power source provided by Frenken.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● McPhee (US Patent 2,613,437) discloses a set of power-operated pivoted shears (18) with two jaws (18) that are movable relative to one another, wherein the jaws are actuated by pressurized fluid fed remotely through a flexible pressure hose (88).	● Patton et al (US Patent 5,711,078) teaches hydraulic tools (20) with a remote switch (27) having with moveable jaws can be used for either cutting or crimping, as set forth in the Hansson device.	● Baumüller et al (US Patent 7,240,490) discloses a hydraulically powered cutter with two moving jaws (fig. 2) controlled by a remote control (col. 5, lines 25-28).	● Reischer et al (US Patent 3,087,530) discloses a single pole hot stick (i.e. compression tool) actuated by a hydraulic pump (401) connected thereto by a flexible pressure house (107), wherein the pump is actuated by a remotely actuated controller (air bulb 109). discloses a low pressure overload valve (col. 1, lines 70-71)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 24, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724